Title: To George Washington from Major General Stirling, 27 August 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


					
						Camp [Bergen County, N.J.]August 27th 1780 one oClo’ P.M.
						Dr Sir
					
					I am Just returned from Visiting the Lower & Upper Closter Landings, I find there will be no manner of Occasion for the Regiment to remain at the lower one, If a Capt. & 40 go every other day to each of them, I belive they will be quite Secure, the Militia in their Vicinity will be a good Support to them in such ruff Craggy ground, but I would not trust them as a Constant Vigilant Guard. No appearance of a picket at Phillips’s, nor of any troops above Spiten Devil. I am your Excellency’s Most Humble Servt
					
						Stirling
					
				